Opinion filed December 10, 2009




                                            In The


   Eleventh Court of Appeals
                                        ____________

                                   No. 11-08-00129-CV
                                       __________

       $2,550 UNITED STATES CURRENCY AND 2007 CHEVROLET
               AVALANCHE PICKUP, TX PLATE #71MXK4,
                  VIN #3GNFK12317G118122, Appellant

                                              V.

                             STATE OF TEXAS, Appellee


                          On Appeal from the 106th District Court

                                    Gaines County, Texas

                             Trial Court Cause No. 07-09-15513


                           MEMORANDUM OPINION

       This appeal stems from a civil forfeiture proceeding brought by the State against items of
personal property belonging to Will Wasson Guthrie. The trial court found that the items were
contraband under Chapter 59 of the Texas Code of Criminal Procedure and ordered that they be
forfeited. See TEX . CODE CRIM . PROC. ANN . ch. 59 (Vernon 2006 & Supp. 2009). Guthrie appeals.
We affirm.
        In the sole issue on appeal, Guthrie asserts that the trial court erred in failing to continue the
cause so that the lienholder, Marvin Williams, could be added as a party. We disagree. The record
shows that the notice of seizure and intended forfeiture was filed on September 12, 2007. On March
12, 2008, at Guthrie’s behest, Guthrie’s girlfriend attempted to perfect a lien on the 2007 Chevrolet
Avalanche pickup in favor of Williams. No motion for continuance was requested, and the forfeiture
issue was tried as scheduled on March 13, 2008. Williams was called as a witness by the State.
Williams testified that, although Guthrie had agreed to give Williams the title to the pickup as
collateral for a debt, Guthrie had not given him the title. Williams specifically testified that he did
not attempt to secure a lien against the pickup.
        The lien was not timely perfected under Chapter 59, and the trial court ordered that it “be
declared void.” We cannot hold that the trial court should, instead, have sua sponte continued the
trial so that Williams – who testified at the forfeiture proceeding and denied the existence of any lien
in his favor – could be added as a party. Guthrie’s issue is overruled.
        The judgment of the trial court is affirmed.




                                                                 JIM R. WRIGHT
                                                                 CHIEF JUSTICE


December 10, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2